DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 and 3/23/201 was filed after the mailing date of the final action on 2/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 05, 2020 has been entered.

Response to Amendment
Claims 1, 3-8, 10-15, and 17-21 were previously pending and subject to a final action dated Jun. 13, 2019. In the response filed on Aug. 05, 2020, claims 1, 4, 6-8, 11, 13-15, 18, 20, and 21 were amended, claims 3, 9, 10, 16, and 17 were cancelled. Therefore, claims 1, 4-8, 11-15, and 18-21 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s Remarks, concerning the previous rejections of claims 1, 3-8, 10-15, and 17-21 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Objections
Claim 1, 8 and 15 are objected to because of the following informalities:  Claim 1 recite the limitation of “detect a possible change”, the term “possible” is interpreted as optional. Appropriate correction is required.

Examiner Notes
Claim 1 recites the limitation of “return a recognized input comprising at least one of keyboard recognized objects and handwriting recognized object”. Examiner interpretation is that the at least one of as satisfying at least one of the two input (i.e. keyboard recognized objects or handwriting recognized object”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US PGPUB: 20120117506, Filed Date: Mar. 30, 2011 hereinafter "Koch") in view of GUOPING (CN102193736A, Pub: Sep. 21, 2011, hereinafter "Guoping") in further view of Kay et al. (US PGPUB: 20130046544, Filed Date: Oct. 16, 2012, hereinafter “Kay”).
Regarding independent claim 1, Koch teaches: A system for recognizing input of multiple input types on computing devices, each computing device comprising a processor and at least one non- transitory computer readable medium for recognizing input under control of the processor, the processor configured to: (Koch − [0033] In accordance with some embodiments, a non-transitory computer readable storage medium has stored therein instructions which when executed by an electronic device with a display and a touch-sensitive surface,)
cause display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard; (Koch – [0010] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys;
provide the input to a handwriting recognition system; (Koch − [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
provide the input to a keyboard recognition system; (Koch – [0010] [0118] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard; Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact.)
cause keyboard recognition of the input based on the corresponding recognition probabilities provided by the keyboard recognition system; (Koch – [0010] [0118] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard; Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact.)
and return a recognized input comprising at least one of keyboard recognized objects and handwriting recognized objects, wherein the recognized input is based on the recognition probabilities. (Koch − [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
Koch teaches accept, at a single input panel on an interface surface of a computing device, input of two or more types of a plurality of different types of input (Koch – Fig. 5C) and generate, from the input provided to the handwriting recognition system (Koch − [0264] FIG. 5FF) but does not explicitly teach: accept, the portion of the interface surface, an input comprising different types of input; detect a possible change of input type at the portion of the interface surface; a list of character and word candidates, each candidate having a corresponding recognition probability provided by the handwriting recognition system; cause handwriting recognition of the input based on the corresponding recognition probabilities provided by the handwriting recognition system;
However, Guoping teaches: accept, the portion of the interface surface, an input comprising different types of input; (GUOPING – [pdf page 3, lines 1-10] Fig. 4, The invention provides an input method that supports multi-mode automatic switching, which includes: keyboard input and handwriting input and automatically switching between the two.)
detect a possible change of input type at the portion of the interface surface; (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input,)
generate, from the input provided to the handwriting recognition system, a list of character and word candidates, each candidate having a corresponding recognition probability provided by the handwriting recognition system; (GUOPING – [pdf page 5-6] Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
cause handwriting recognition of the input based on the corresponding recognition probabilities provided by the handwriting recognition system; (GUOPING – [pdf page 5-6] The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
and return a recognized input comprising at least one of keyboard recognized objects and handwriting recognized objects, wherein the recognized input is based on the recognition probabilities. (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input, [pdf page 5-6] By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch and Guoping as both inventions are relate to recognizing input from a user. Adding the teaching of Guoping provides Koch with the benefit of recognizing keyboard and handwriting input automatically without having the use manually switch between the two input modes. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.

Koch teaches generate, from the input provided to the keyboard recognition system but does not explicitly teach: generate, from the input provided to the keyboard recognition system, a list of character and word candidates, each candidate having a corresponding recognition probability provided by the keyboard recognition system;
However, Kay teaches: generate, from the input provided to the keyboard recognition system, a list of character and word candidates, each candidate having a corresponding recognition probability provided by the keyboard recognition system; (Kay − [0081-0083] The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding claim 4, Koch discloses the limitation contained in parent claim 1 for the reason above. In addition, Koch teaches: wherein the different types of input include single- position interactions and multi-position interactions with respect to the interface surface. (Koch – [0128] These operations may be applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., "multitouch"/multiple finger contacts). In some embodiments, contact/motion module 130 and display controller 156 detect contact on a touchpad.)
Regarding claim 5, Koch discloses the limitation contained in parent claim 4 for the reason above. In addition, Koch teaches: wherein the single-position interactions correspond to positions of the keys (Koch – [0010] The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard;)
and the multi-position interactions correspond to strokes through positions of a plurality of the keys. (Koch – [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C.)
Regarding claim 6, Koch discloses the limitation contained in parent claim 5 for the reason above. In addition, Koch does not explicitly teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions disregarding the keys.
However, Guoping teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions disregarding the key (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Regarding claim 7, Koch discloses the limitation contained in parent claim 6 for the reason above. Koch does not explicitly teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions disregarding the keys.
However, Guoping teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions disregarding the keys. (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a 
Regarding independent claim 8, Koch teaches: A method for recognizing input of multiple input types on computing devices, each computing device comprising a processor and at least one non- transitory computer readable medium for recognizing input under control of the processor, the method comprising: (Koch − [0033] In accordance with some embodiments, a non-transitory computer readable storage medium has stored therein instructions which when executed by an electronic device with a display and a touch-sensitive surface,)
causing display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard; (Koch – [0010] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys;)
providing the input to a handwriting recognition system; (Koch − [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
providing the input to a keyboard recognition system; (Koch – [0010] [0118] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard; Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact.)
causing keyboard recognition of the input based on the corresponding recognition returning a recognized input comprising at least one of keyboard recognized objects and handwriting recognized objects, wherein the recognized input is based on the recognition probabilities. (Koch − [0010] [0118] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard; Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact.) [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
Koch teaches accept, at a single input panel on an interface surface of a computing device, input of two or more types of a plurality of different types of input (Koch – Fig. 5C) and generate, from the input provided to the handwriting recognition system (Koch − [0264] FIG. 5FF) but does not explicitly teach: accepting, at the portion of the interface surface, an input comprising different types of input; detecting a possible 
However, Guoping teaches: accepting, at the portion of the interface surface, an input comprising different types of input; (GUOPING – [pdf page 3, lines 1-10] Fig. 4, The invention provides an input method that supports multi-mode automatic switching, which includes: keyboard input and handwriting input and automatically switching between the two.)
detecting a possible change of input type at the portion of the interface surface; (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input,)
generating, from the input provided to the handwriting recognition system, a list of character and word candidates, each candidate having a corresponding recognition probability provided by the handwriting recognition system; (GUOPING – [pdf page 5-6] Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
causing handwriting recognition of the based on the corresponding recognition probabilities provided by the handwriting recognition system; (GUOPING – [pdf page 5-6] The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
causing keyboard recognition of the input based on the corresponding recognition returning a recognized input comprising at least one of keyboard recognized objects and handwriting recognized objects, wherein the recognized input is based on the recognition probabilities. (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input, [pdf page 5-6] By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch and Guoping as both inventions are relate to recognizing input from a user. Adding the 
Koch teaches generate, from the input provided to the keyboard recognition system but does not explicitly teach: generating, from the input provided to the keyboard recognition system, a list of character and word candidates, each candidate having a corresponding recognition probability provided by the keyboard recognition system;
However, Kay teaches: generating, from the input provided to the keyboard recognition system, a list of character and word candidates, each candidate having a corresponding recognition probability provided by the keyboard recognition system; (Kay − [0081-0083] The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding claim 11, Koch discloses the limitation contained in parent claim 8 for the reason above. In addition, Koch teaches: wherein the different types of input include single- position interactions and multi-position interactions with respect to the interface surface. (Koch – [0128] These operations may be applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., "multitouch"/multiple finger contacts). In some embodiments, contact/motion module 130 and display controller 156 detect contact on a touchpad.)
Regarding claim 12, Koch discloses the limitation contained in parent claim 11 for the reason above. In addition, Koch teaches: wherein the single-position interactions correspond to positions of the keys (Koch – [0010] The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard;)
and the multi-position interactions correspond to strokes through positions of a plurality of the keys. (Koch – [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C.)
Regarding claim 13, Koch discloses the limitation contained in parent claim 12 for the reason above. In addition, Koch does not explicitly teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to 
However, Guoping teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions disregarding the key (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Regarding claim 14, Koch discloses the limitation contained in parent claim 13 for the reason above. Koch does not explicitly teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions disregarding the keys.
However, Guoping teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting  (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding independent claim 15, Koch teaches: A non-transitory computer readable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for recognizing input of multiple input types on a computing device, the computing device comprising a processor and at least one system non-transitory computer readable medium for recognizing the input under control of the processor, the method comprising: (Koch − [0033] In accordance with some embodiments, a non-transitory computer readable storage medium has stored therein instructions which when executed by an electronic device with a display and a touch-sensitive surface,)
causing display of, on a portion of an interface surface of a computing device, a layout of character keys as a keyboard; (Koch – [0010] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys;)
providing the input to a handwriting recognition system; (Koch − [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
providing the input to a keyboard recognition system; (Koch – [0010] [0118] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard; Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact.)
causing keyboard recognition of the input based on the corresponding recognition returning a recognized input comprising at least one of keyboard recognized objects and handwriting recognized objects, wherein as the recognized input is based on the recognition probabilities. (Koch − [0010] [0118] [0264] Fig. 5FF The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard; Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact.) [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C. Handwriting 5126 is recognized to resemble a Chinese character, and one or more candidate characters (not shown) may be displayed in center area 5016-C. In response to selection of a candidate character, the selected candidate character is entered into input text 5006 in UI 5000GG, as shown in FIG. 5GG.)
Koch teaches accept, at a single input panel on an interface surface of a computing device, input of two or more types of a plurality of different types of input (Koch – Fig. 5C) and generate, from the input provided to the handwriting recognition system (Koch − [0264] FIG. 5FF) but does not explicitly teach: accepting, at the portion of the interface surface, an input comprising different types of input; detecting a possible change of input type at the portion of the interface surface; a list of character and word candidates, each candidate having a corresponding recognition probability provided by the handwriting recognition system; causing handwriting recognition of the based on the corresponding recognition probabilities provided by the handwriting recognition system;
However, Guoping teaches: accepting, at the portion of the interface surface, an input comprising different types of input; (GUOPING – [pdf page 3, lines 1-10] Fig. 4, The invention provides an input method that supports multi-mode automatic switching, which includes: keyboard input and handwriting input and automatically switching between the two.)
detecting a possible change of input type at the portion of the interface surface; (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input,)
generating, from the input provided to the handwriting recognition system, a list of character and word candidates, each candidate having a corresponding recognition probability provided by the handwriting recognition system; (GUOPING – [pdf page 5-6] Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
causing handwriting recognition of the input based on the corresponding recognition probabilities provided by the handwriting recognition system; (GUOPING – [pdf page 5-6] The system initializes and sets system parameters. The system parameters include a primary judgment time T1, a secondary judgment time T2, and a judgment distance St. At Step S402: Collect the touch screen information input by the user, and record the touch screen information as a two-dimensional coordinate point sequence (x, y) according to the time sequence, where x and y are the horizontal coordinate and the vertical coordinate of the sampling point, respectively; Step S403: In writing mode, the handwriting movement collected in unit time. The distance is often longer. By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input. Step S405, the system enters a handwriting state: instantly displays the user's current handwriting, and starts the back-end handwriting recognition engine to track and recognize the handwriting input in real time, and proceeds to step S411 to complete the input of a single character; In the handwriting input mode, the preferred word of the recognition result is sent to the text editing area, and multiple recognition results are simultaneously displayed in the candidate area for selection confirmation (as shown in Fig. 3a).)
causing keyboard recognition of the input based on the corresponding recognition returning a recognized input comprising at least one of keyboard recognized objects and handwriting recognized objects, wherein as the recognized input is based on the recognition probabilities. (GUOPING – [pdf page 3, lines 48-70] The invention provides an input system supporting multi-mode automatic switching, which includes a first judgment module and a second judgment module: the first judgment module is used to analyze the user's input mode according to the first information input by the user, and if it is handwriting input, enter the handwriting input Mode, real-time tracking and recognition of handwriting input, complete single-character input; if it is keyboard input, enter the keyboard input mode, feedback the user's key press event and record the user's input trajectory; secondary judgment module, used to judge the keyboard in the first judgment module In the input mode, perform secondary analysis on the user's subsequent input. If the secondary analysis is handwriting input, [pdf page 5-6] By comparing the relationship between the cumulative movement distance S and the judgment distance St within the judgment time T1 frame, and switching between different input modes, when the distance S of the actual sampling point sequence is greater than St, the current input is determined to be handwritten input.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch and Guoping as both inventions are relate to recognizing input from a user. Adding the teaching of Guoping provides Koch with the benefit of recognizing keyboard and handwriting input automatically without having the use manually switch between the two input modes. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Koch teaches generate, from the input provided to the keyboard recognition system but does not explicitly teach: generating, from the input provided to the keyboard recognition system, a list of character and word candidates, each candidate having a corresponding recognition probability provided by the keyboard recognition system;
However, Kay teaches: generating, from the input provided to the keyboard recognition system, a list of character and word candidates, each candidate having a corresponding recognition probability provided by the keyboard recognition system; Kay − [0081-0083] The disambiguation module resolves the received user input to generate a suggested list of word choices (a "word choice list") that may be rank-ordered or otherwise organized in a logical fashion. FIGS. 5B-G illustrate various types of user inputs that may be received by the suitable user interface shown in FIG. 5A and analyzed by a disambiguation module to produce a word choice list that is displayed within the user interface.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a word listing in the user interface. Therefore, providing the benefit of not switching between interfaces for stroke inputs and text inputs for different type of inputs.
Regarding claim 18, Koch discloses the limitation contained in parent claim 15 for the reason above. In addition, Koch teaches: wherein the different types of input include single- position interactions and multi-position interactions with respect to the interface surface. (Koch – [0128] These operations may be applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., multitouch”/multiple finger contacts). In some embodiments, contact/motion module 130 and display controller 156 detect contact on a touchpad.)
Regarding claim 19, Koch discloses the limitation contained in parent claim 15 for the reason above. In addition, Koch teaches: wherein the single-position interactions correspond to positions of the keys (Koch – [0010] The method includes: displaying a first keyboard on the display, the first keyboard comprising a first plurality of keys; detecting a key activation gesture at a first time at a location on the touch-sensitive surface that corresponds to a location of a first key in the first keyboard;)
and the multi-position interactions correspond to strokes through positions of a plurality of the keys. (Koch – [0264] FIG. 5FF depicts UI 5000FF. UI 5000FF includes handwriting 5126 made using one or more finger strokes 5128 made within center area 5016-C.)
Regarding claim 20, Koch discloses the limitation contained in parent claim 19 for the reason above. In addition, Koch does not explicitly teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions disregarding the keys.
However, Guoping teaches: wherein a first recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions regarding one or more of the keys and a second recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more single-position interactions disregarding the key (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Regarding claim 21, Koch discloses the limitation contained in parent claim 20 for the reason above. Koch does not explicitly teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions disregarding the keys.
However, Guoping teaches: wherein a third recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions regarding one or more of the keys and a fourth recognized object of the keyboard recognized objects and handwriting recognized objects corresponds to recognition of the input as one or more multi-position interactions disregarding the keys. (GUOPING – [pdf page 7] the judgment of the first stroke is a short stroke, such as the first stroke of the words "learning", "word", etc., the stroke itself it is not very long. Using the concept of secondary correction for problem of misjudgment of short strokes. Fig. 6 secondary analysis process for judgment of short stroke for accepting and disregarding a short stroke as first stroke.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Koch, Guoping and Kay as all the inventions are relate to recognizing input from a user. Adding the teaching of Kay provides Koch and Guoping with the benefit of generating a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CARL E BARNES JR/Examiner, Art Unit 2177                                                                                                                                                                                                        
/JUSTIN S LEE/Primary Examiner, Art Unit 2177